Citation Nr: 1002019	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 17, 2004 
for the assignment of a 20 percent disability rating for 
temporomandibular joint (TMJ) disorder to include whether 
there was clear and unmistakable error (CUE) in prior rating 
decisions dated in April 1979, July 1991, and May 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from July 1952 to July 1956, 
March 1966 to May 1966, and from May 1966 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was subsequently transferred 
to the RO in Portland, Oregon.  The Veteran testified before 
a Decision Review Officer at an RO hearing in December 2006.  
A transcript of this proceeding is associated with the claims 
file.  

The Veteran indicated on his February 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Video Board hearing 
was scheduled for February 2009 and the Veteran was provided 
notice of this hearing in December 2008.  Subsequently, in 
February 2009 correspondence, the Veteran requested a Travel 
Board hearing.  A Video Board hearing was scheduled for April 
2009 and the Veteran was provided notice of this hearing in 
February 2009.  In March 2009 correspondence the Board 
granted the Veteran's motion for a new hearing.  In April 
2009 correspondence, prior to the April 2009 scheduled Video 
Board hearing the Veteran's representative indicated that he 
could not make his scheduled hearing as he was in the Oregon 
Veterans Home and would not be released until after the 
scheduled hearing.  Neither the Veteran nor his 
representative have requested that the Board hearing be 
rescheduled.  Therefore, the Board hearing request is treated 
as if it were withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

This case was previously before the Board in May 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran contended that the VA was in error for continuing 
a non-compensable disability rating for his TMJ disorder for 
the past 20 years.  A review of the record shows that in a 
February 1978 decision the Board continued a non-compensable 
disability rating for the Veteran's TMJ.  To the extent that 
the Veteran wishes to file a motion for clear and 
unmistakable error in a prior Board decision, he is advised 
that the pleading requirements for submitting such a motion 
are outlined in 38 C.F.R. § 20.1404 (2008).  These pleading 
requirements are necessary to avoid dismissal of such a 
motion.     

Finally, the Veteran has requested that he be compensated for 
the approximately 20 years of dental work for his TMJ that VA 
would refused to treat.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The April 1979 rating decision that continued a 
noncompensable rating for the Veteran's service-connected TMJ 
was supported by the evidence of record; and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome. 

2.  The July 1991 rating decision that combined the Veteran's 
service-connected degenerative joint disease of the cervical 
spine, left TMJ, and right acromioclavicular joints disorders 
and assigned a 10 percent disability rating for all three 
disorders, effective October 25, 1978 was supported by the 
evidence of record; and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome. 

3.  The May 2002 rating decision that separated the cervical 
spine and acromioclavicular disorders from the TMJ disorder 
and assigned a 10 percent disability rating for degenerative 
joint disease, cervical spine and left acromioclavicular 
joints from December 17, 1980 and assigned a non-compensable 
disability rating for left TMJ from December 17, 1980 was 
supported by the evidence of record; and it is not shown that 
the applicable statutory and regulatory provisions existing 
at that time were incorrectly applied, such that they 
involved undebatable error that would have led to a 
materially different outcome. 

4.  After being provided timely notification of April 1979, 
July 1991, and May 2002 rating decisions, which continued 
noncompensable evaluations for the Veteran's service-
connected TMJ, the Veteran did not perfect appeals regarding 
these decisions.

5.  It is not factually ascertainable from the evidence of 
record that the Veteran was entitled to a 20 percent 
disability rating for service-connected TMJ prior to May 17, 
2004, the date of the claim for increase. 


CONCLUSIONS OF LAW

1.  The April 1979 rating decision that continued a 
noncompensable rating for the Veteran's service-connected TMJ 
did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105 (2009).

2.  The July 1991 rating decision that combined the Veteran's 
service-connected degenerative joint disease of the cervical 
spine, left TMJ, and right acromioclavicular joints disorders 
and assigned a 10 percent disability rating for all three 
disorders, effective October 25, 1978 did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (2009).

3.  The May 2002 rating decision that separated the cervical 
spine and acromioclavicular disorders from the TMJ disorder 
and assigned a 10 percent disability rating for degenerative 
joint disease, cervical spine and left acromioclavicular 
joints from December 17, 1980 and assigned a non-compensable 
disability rating for left TMJ from December 17, 1980 did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105 (2009).


4.  The criteria for entitlement to an effective date prior 
to May 17, 2004, for the assignment of a 20 percent 
disability rating for service-connected TMJ disorder are not 
met.  . 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.31, 3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he is 
entitled to an effective date earlier than May 17, 2004, for 
the assignment of a 20 percent disability rating for his 
service-connected TMJ.  The Veteran argues that he is 
entitled to a compensable disability rating for TMJ for the 
past 20 years.  While the issue on appeal is entitlement to 
an earlier effective date, the Veteran's contention is that 
the RO committed clear and unmistakable error (CUE) in prior 
rating decisions which continued non-compensable disability 
ratings for his service-connected TMJ disorder.  

Factual Background

A brief review of the history of this appeal is as follows.  
Service treatment records show that the Veteran was treated 
for chronic arthritis of the left TMJ, particularly in 
November 1970.  The Veteran submitted his original claim for 
service connection for TMJ in December 1975.  By rating 
decision dated in June 1976, the RO granted service 
connection for TMJ and assigned a non-compensable disability 
rating from December 11, 1975.  The Veteran appealed this 
initial decision and in a February 1978 decision, the Board 
continued the non-compensable disability rating initially 
assigned.  

In October 1978 the Veteran submitted a claim for an 
increased rating.  He was afforded a VA examination in 
December 1978.  During this examination the examiner 
indicated that the Veteran's TMJ point was probably the 
result of riding in submarines and airplanes during his 
military service.  The examiner noted that the Veteran was 
initially treated with bridges and lifters placed in his 
mouth.  The Veteran complained of some return of TMJ pain but 
certainly not as severe as initially.  The impression was 
bilateral temporal mandibular joint pain, improved with 
dental prosthesis.  Based on the findings of the December 
1978 VA examination an April 1979 rating decision continued 
the non-compensable disability rating originally assigned.  

In a July 1991 rating decision the RO combined the Veteran's 
service-connected degenerative joint disease of the cervical 
spine, left TMJ, and right acromioclavicular joints disorders 
and assigned a 10 percent disability rating for all three 
disorders, effective October 25, 1978.  

In February 2002 correspondence the Veteran requested an 
increased disability rating for his TMJ disorder.  
Confusingly, in a February 2002 letter, the RO indicated that 
the Veteran was not yet service-connected for TMJ.  The 
Veteran was subsequently afforded a VA dental examination in 
March 2002. This examination report showed normal range of 
motion, vertical 50 millimeters (mm), inter-incisal left 14 
mm, and right 13 mm.  In a May 2002 rating decision the RO 
seemingly separated the cervical spine and acromioclavicular 
disorders from the TMJ disorder and assigned a 10 percent 
disability rating for degenerative joint disease, cervical 
spine and left acromioclavicular joints from December 17, 
1980 and assigned a non-compensable disability rating for 
left TMJ from December 17, 1980.  

On May 17, 2004, the Veteran requested increased disability 
ratings for all of his service-connected disorders.  He 
underwent a VA examination in November 2004.  This 
examination reports shows that the Veteran wore a guard to 
bring his bite to normal, however, there was a grade 4 
tenderness over the TMJ.  The inter-incisal distance on full 
opening was about 6 mm, which was normal, but when the 
Veteran opened his jaw, it moved out to the right side and 
this laxity was by at least 1 cm.  This problem affected the 
Veteran's chewing due to constant pain.  

By rating decision dated in February 2005, the RO increased 
the Veteran's disability rating for TMJ from non-compensable 
to 20 percent disabling effective May 17, 2004.  


Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Pursuant to DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be evaluated based on 
the limitation of motion of the joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups. A 20 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups, 
with occasionally incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Dental conditions for which compensation benefits are 
available are set forth under 38 C.F.R. § 4.150, Diagnostic 
Codes (DCs) 9900-9916.  DC 9900 contemplates chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible.  DCs 9901 and 9902 address loss of the mandible.  
DCs 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  DC 9905 addresses temporomandibular 
articulation and limited jaw motion.  DCs 9906 and 9907 
contemplate loss of the ramus, and DCs 9908 and 9909 address 
loss of the condyloid process.  DCs 9910 and 9910 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
DC 9913, and loss of the maxilla is addressed under DCs 9914 
and 9915.  Finally, DC 9916 concerns malunion or nonunion of 
the maxilla.

VA promulgated new regulations for rating dental and oral 
conditions. 59 Fed. Reg. 2530 (1994), effective February 
1994, codified at 38 C.F.R. § 4.150 (1994).  Prior to 
February 17, 1994, under DC 9905, any definite limitation of 
motion of the temporomandibular articulation, interfering 
with mastication or speech, warranted a 10 percent 
evaluation.  A 20 percent evaluation required that motion be 
limited to 1/2 inch (12.7 mm.).  A 40 percent evaluation was 
for assignment when temporomandibular articulation was 
limited to one-fourth inch (6.3 centimeters).  

Beginning February 17, 1994 under DC 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, 
DC 9905.

Under DC 9904, both prior to and beginning February 17, 1994, 
a 0 percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  It is noted that rating are dependent upon the 
degree of motion and relative loss of masticatory function. 
38 C.F.R. § 4.150, DC 9904.

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

CUE Claims

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105.

In order for CUE to exist, (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

There are two requirements to establish a CUE claim: 1) the 
alleged error must have been outcome determinative; and 2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Veteran has contended that there is CUE in each rating 
decision prior to the February 2005 rating decision with 
regard to his service-connected TMJ disorder.  The Board will 
not discuss the original June 1976 rating decision that 
granted service connection for a TMJ disorder and assigned a 
noncompesnable disability rating beginning December 11, 1975 
or the June 1977 rating decision which continued the 
noncompensable disability rating as both of these ratings 
decisions were subsumed by the February 1978 Board decision.  
Instead, the Board will discuss each rating decision issued 
after the February 1978 Board decision in chronological 
order.  



        1.  April 1979 rating decision

The Veteran contends that it was CUE when the RO continued a 
noncompensable disability rating for the Veteran's service-
connected TMJ disorder.  The Board finds that the April 1979 
rating decision does not contain CUE.  The December 1978 VA 
examination report was negative for any definite limitation 
of motion of the temporomandibular articulation, interfering 
with mastication or speech which would warrant a 10 percent 
rating under DC 9905 prior to the February 17, 1994 change in 
the regulation.  As such, there was no CUE in the April 1979 
rating decision.  
        
        2.  July 1991 rating decision

The Veteran contends that it was CUE when the RO combined the 
Veteran's service-connected degenerative joint disease of the 
cervical spine, left TMJ, and right acromioclavicular joints 
disorders and assigned a 10 percent disability rating for all 
three disorders, effective October 25, 1978.  The Board finds 
that the July 1991 rating decision does not contain CUE.  At 
the time of the July 1991 rating decision there was no 
evidence of definite limitation of motion of the 
temporomandibular articulation, interfering with mastication 
or speech which would warrant a 10 percent rating under DC 
9905 prior to the February 17, 1994 change in the regulation.  
The RO assigned the 10 percent rating under DC 5003 because 
there was x-ray evidence of degenerative joint disease 
involving multiple joints (cervical spine, left TMJ and right 
acromioclavicular joint), with the absence of limitation of 
motion.  As such, there was no CUE in the July 1991 rating 
decision.  

        3.  May 2002 rating decision

The Veteran contends that it was CUE when the RO separated 
the cervical spine and acromioclavicular disorders from the 
TMJ disorder and assigned a 10 percent disability rating for 
degenerative joint disease, cervical spine and left 
acromioclavicular joints from December 17, 1980 and assigned 
a non-compensable disability rating for left TMJ from 
December 17, 1980.  The Board finds that the May 2002 rating 
decision does not contain CUE.  The March 2002 VA dental 
examination showed normal range of motion, vertical 50 mm, 
inter-incisal left 14 mm, and right 13 mm.  There was no 
evidence of moderate displacement which would warrant a 
compensable disability rating under the amended DC 9904 or 
evidence of range of lateral excursion limited from 0 to 4 mm 
or the inter-incisal range is limited to 31 to 40mm to 
warrant a compensable disability rating under the amended DC 
9905.  As such, there was no CUE in the May 2002 rating 
decision.  

The Board finds that the Veteran has failed to demonstrate 
that there was an error of fact or law which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The RO's decisions were supportable based on the 
evidence of record at the time and no reversible error has 
been demonstrated.  In view of this, the Board concludes that 
there was no CUE in the challenged decisions.

Earlier Effective Date Claim

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the following reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim and the date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

As above, by rating decision dated in June 1976, the RO 
granted service connection for TMJ and assigned a non-
compensable disability rating from December 11, 1975.  The 
disability rating for TMJ was increased from non-compensable 
to 20 percent disabling effective May 17, 2004 by rating 
decision dated in February 2005.  The Veteran contends that 
he is entitled to a 20 percent disability rating for his TMJ 
from the original grant of service connection.  As above, the 
Board's February 1978 decision, and rating decisions dated in 
April 1979, July 1991, and May 2002 are final.  Also, the 
Veteran has not filed a motion for CUE in the February 1978 
Board decision and the Board has found that there is no CUE 
in either the April 1979, July 1991, or May 2002 rating 
decisions.           


The Veteran's most recent claim of entitlement to an 
increased rating for his TMJ was received by the RO on May 
17, 2004.  Thus, that date serves as the date of claim.

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between May 17, 2003 and May 17, 
2004, an increase in the Veteran's TMJ became factually 
ascertainable.  

The medical evidence of record does not indicate that between 
May 17, 2003 and May 17, 2004, the Veteran's TMJ was manifest 
by symptomatology most nearly approximating the 20 percent 
rating criteria ultimately assigned in the February 2005 
rating decision.  In fact, there are no VA dental records 
dated between May 2003 to May 2004 that show treatment for 
TMJ.  

Based on the foregoing, the Board concludes that an increase 
in the Veteran's TMJ was not factually ascertainable during 
the period in question.  Therefore, the provisions of 
38 C.F.R. § 3.400(0)(2) cannot serve as a basis for an 
earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
Veteran's claim of entitlement to an increased rating for TMJ 
on May 17, 2004.  Thus, that date serves as the date of 
claim. Although the evidence of record does not reveal an 
exact date upon which the entitlement arose, the Board notes 
that such information is not required in order to conclude 
that the May 17, 2004, date selected by the RO is the 
earliest possible effective date.  

The Board has also contemplated whether any evidence of 
record prior to May 17, 2002 could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, the Board observes that a May 2002 rating 
decision denied entitlement to an increased rating for the 
Veteran's service-connected TMJ.  The Veteran failed to 
perfect an appeal with respect to that determination.  Thus, 
the May 2002 rating decision is final.  See 38 U.S.C.A. 
§ 7104.  Due to the finality of that decision, an effective 
date prior to May 2002 is not possible here.  Accordingly, 
the question for consideration is whether any document of 
record received following the May 2002 denial but prior to 
May 17, 2004, could be construed as an informal claim.  

In consideration of the above, it is again noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155. 

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between the May 2002 
denial but prior to May 17, 2004, indicating an intent to 
claim entitlement to an increased rating for TMJ.  Therefore, 
assignment of an earlier effective date is not possible under 
38 C.F.R. § 3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  However, the claims file contains no 
treatment or examination reports between the dates in 
question regarding the Veteran's TMJ, precluding assignment 
of an earlier effective date is not possible under 38 C.F.R. 
§ 3.157.


In sum, there is no support for an award of a 20 percent 
rating for TMJ prior to May 17, 2004.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the CUE claims, such notice is not required 
because the issue presented involves a claim for review of a 
prior final regional office decision on the basis of clear 
and unmistakable error (CUE).  See Parker v. Principi, 
15 Vet. App. 407 (2002).

With regard to the earlier effective date issue, complete 
notice was sent in September 2007 and August 2009 letters and 
the claim was readjudicated in an October 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

CUE not having been show, the claim for revision or reversal 
of an April 1979 rating decision that continued a 
noncompensable rating for the Veteran's service-connected TMJ 
is denied.

CUE not having been show, the claim for revision or reversal 
of a July 1991 rating decision that combined the Veteran's 
service-connected degenerative joint disease of the cervical 
spine, left TMJ, and right acromioclavicular joints disorders 
and assigned a 10 percent disability rating for all three 
disorders, effective October 25, 1978 is denied.

CUE not having been show, the claim for revision or reversal 
of a May 2002 rating decision that separated the cervical 
spine and acromioclavicular disorders from the TMJ disorder 
and assigned a 10 percent disability rating for degenerative 
joint disease, cervical spine and left acromioclavicular 
joints from December 17, 1980 and assigned a non-compensable 
disability rating for left TMJ from December 17, 1980 is 
denied.

An effective date earlier than May 17, 2004 for the award of 
a 20 percent disability rating for the Veteran's service-
connected TMJ disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


